DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 02/07/2022 is hereby acknowledged.

Drawings
The drawings were received on 02/07/2022.  These drawings are acceptable.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-14, drawn to a system for co-transmission of power and data between a power transmitting node and a power receiving node where transmission and reception of power and data over a common high frequency channel as controlled by varies switches and on a combination of condition/state of such switches, classified in H04B3/542 or embodiment depicted in figure 4 and 8.
II. Claim 15-20, drawn to a system with one or more energy sources, one or more power transmitting nodes, one or more power receiving nodes, one or more energy loads, a common high frequency channel that dynamically transmits/routes coded power signals as one or more power packets and one or more data packets based on certain conditions classified in H04L1/00, H02M3/33507, H04B5/0037 or embodiment depicted in figure 5-7.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
•    The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
•    The prior art(s) applicable to one invention would not likely be applicable to another invention. 
During a telephone conversation with attorney Jeremy D. Protas  (Reg. No. 61,681) on 09/15/2022,  a provisional election was made without traverse to prosecute invention of II, claim 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2017/0324483 A1) in view of Park et al. (US 2017/0207663 A1).
Regarding Claim 15, Hyde et al. discloses;
A system (Fig. 1, 3: a system) comprising; 
one or more energy sources (Fig. 4: Sources 402, 404) configured to supply one or more power signals in a first waveform (Para. 0023]: “Electrical power may be generated by a power source and converted to an optical power signal [in first waveform] for transmission via an optical conduit (e.g., optical fiber, free-space, etc.)”); 
one or more power transmitting nodes (Fig. 1, 4: Optical Power Generator in energy sources 402, 404) configured to code the one or more power signals in the first waveform into one or more discrete power packets (Fig. 2, 4, Para. [0023]: “Transmission of optical power to a receiving device may be enhanced by packeting the optical power signals (e.g., packets or pulses of optical energy)…the optical power generated by the power source may be transmitted as discrete energy packets”, i.e. the optical power signal [in first waveform] can be converted/coded into “discrete energy packets”); 
one or more power receiving nodes (Fig. 4: Receiving Device 410a, 410b, 410c) …; 
one or more energy loads configured to receive at least a segment of the one or more power signals in the first waveform based on the one or more discrete power packets received by the one or more power receiving nodes (Fig. 4, Para. [0023], [0025]: “an optical fiber or functional equivalent may be used for conveying optical power from optical source 102 or an intermediate distribution point to at least one location where it is to be routed, retransmitted, and/or converted into electrical, thermal, and/or chemical power and then used to energize an electrical load …”  That is, the receiving devices may include at least an electrical load that receives the optical power converted from the “discrete energy packets” ); and 
a common high frequency channel (Fig. 4: conduit 406, Routing Device 408 and branch  406a, 406b , 406c) configured to transmit the one or more discrete power packets from the one or more power transmitting nodes to the one or more power receiving nodes (Fig. 1, 2, 4, Para. [0023]: “Electrical power may be generated by a power source and converted to an optical power signal for transmission via an optical conduit”; Para. [0043]: “Optical power and data sources 402 and 404 may be configured to transmit optical power… Optical power and data source 402 generates optical power packets (e.g., optical power packets A.sub.1 and B) to be transmitted to receiving devices 410a and 410b, respectively…Optical power and data source 404 generates optical power packets (e.g., optical data packets A.sub.2 and C) to be transmitted to receiving devices 410a and 410c, respectively”).
Although Hyde et al. discloses one or more receiving device receiving the “discrete energy packets” and converting them to at least an electrical power for use by electrical loads as addressed above, however, they do not teach that the receiving devices convert the “discrete energy packets” by:
 decoding the discrete power packets/discrete energy packets.
On the other hand, Park et al. teaches:
decoding the discrete power packets/“discrete energy packets” (Para. [0195]: “…demodulate the sensed wireless power signal and decode the packet from the demodulated wireless power signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the converting “discrete energy packets” to at least an electrical power for use by electrical loads in Hyde et al.’s invention can be done by decoding the packet from  the demodulated wireless power signal as taught by Park et al. where doing so would (Park et al., Para. [0002) allow to “be directly driven by the received wireless power, or a battery may be charged by using the received wireless power, then allowing the wireless power receiver to be driven by the charged power.”

Regarding Claim 16, Hyde et al. in view of Park et al. discloses all as applied to claim 15 above, where Hyde et al. further teaches;
the system further comprises a mechanism (Fig. 2: packeting module 214) to prevent overlap between the one or more discrete power packets and one or more data packets transmitted over the common high frequency channel (Abstract,: “The optical power source is configured to …transmit the optical power packet and the optical data packet via a conduit”; Para. [0034]: “packeting module 214 controls an optical source such that optical data packets are time-separated [prevent overlap] from the optical power packets”; Fig. 5: , Step 508; Fig. 7: step 714).

Regarding Claim 17, Hyde et al. in view of Park et al. discloses all as applied to claim 15 above, where Hyde et al. further teaches;
wherein the one or more power packets are dynamically routed from the one or more power transmitting nodes to the one or more receiving nodes (Abstract, Fig. 4: “routing information configured to control a route of the optical power packet”) based on an event, a predetermined schedule, a priority, a demand, an urgency, a frequency, or an amount of power dictated by at least one of the one or more energy sources (Para. [0032]: “packeting module 214 generates routing information that identifies the price of a specific optical power packet, a group of optical power packets, or a general optical power price rate…the pricing information may specify that the price of optical power is a certain amount per joule”) or the one or more energy loads.
Regarding Claim 18, Hyde et al. in view of Park et al. discloses all as applied to claim 15 above, where Park et al. further teaches;
wherein the one or more power transmitting nodes transform the one or more power signals in a first waveform to one or more signals in a second waveform (Fig. 4a, Para. [0133]: The inverter 1112 transforms a DC input [power signal in first waveform] obtained from the power supply unit 190 into an AC waveform [power signal in second waveform]).

Regarding Claim 19, Hyde et al. in view of Park et al. discloses all as applied to claim 15 above, where Hyde et al. further teaches;
wherein the common high frequency channel is at least one of a waveguided or a free space channel (Para. [0024]: “Optical source 102 may be configured to transmit optical power signals and optical data signals over various different types of conduit, including optical fiber, protonic crystal fiber, hole fiber, optical waveguide, plasmatic waveguide, free space…”).

Regarding Claim 20, Hyde et al. in view of Park et al. discloses all as applied to claim 15 above, where Hyde et al. further teaches;
wherein one or more data packets are sequentially or simultaneously transmitted with the one or more power packets over the common high frequency channel (Para. [0034]: “optical data packets may be sequentially interspersed between corresponding optical power packet”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633